DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 01/07/2022, with respect to the 112 rejections, 102 and 103 rejections have been fully considered and are persuasive.  The 112 rejections, 102 and 103 rejections have been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Unexamined claims 53-54 and 61-64 are being rejoined due to the previously cited linking clause.

Allowable Subject Matter
Claims 1-22, 53-54 and 61-64 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art could not anticipate or render obvious the following limitations taken within the independent claims, “wherein the apparatus is configured to perform the selection by applying a second set of neighboring samples onto a further neural network or a further sequence of one or more further linear functions in which each further linear functions is followed by a respective further non-linear function so as to acquire, for each intra-prediction .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun et al. (Enhanced Intra Prediction for Video Coding by Using Multiple Neural Networks).  However, this reference does not qualify as prior art due to its date.
Pfaff et al. (Intra Prediciton modes based on neural networks).  However, this reference does not qualify as prior art due to its date.
Rezazadegan (US 20210218997) – para. 0167 – Prediction is performed using one or more neural networks.
Zhai et al. (US 20200236349) – Title – Predictive coding with neural networks.
Lee et al. (US Patent No. 11,197,013) – Fig. 6 – Using two neural networks in conjunction for obtaining prediction data.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Primary Examiner, Art Unit 2486